Cuyahoga App. No. 77121. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga.County. Upon consideration of the motion for acknowledgement of Reliance National Indemnity Company under Order of Rehabilitation, request for stay of proceedings, and request for expedited consideration, filed by appellee Clark Oil,
IT IS ORDERED by the court that the request for stay of proceedings be, and hereby is, granted pending further order of this court.
IT IS FURTHER ORDERED that appellee file a notice of the status of the rehabilitation within forty-five days of the date of this order.